                 Case 2:21-cv-00123-BJR Document 25 Filed 02/09/21 Page 1 of 2




 1                                                THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9   WSOU INVESTMENTS LLC, dba                      No. 2:21-cv-00123-RSM
     BRAZOS LICENSING AND
10   DEVELOPMENT                                    NOTICE OF APPEARANCE OF
                                                    STEVAN R. STARK
11                        Plaintiff,
12          v.
13   F5 NETWORKS, INC.,
14                        Defendant.
15
            PLEASE TAKE NOTICE that Stevan R. Stark, attorney at the law firm of Perkins Coie
16
     LLP, 1201 Third Avenue, Suite 4900, Seattle, WA 98101, email address
17
     SStark@perkinscoie.com, telephone (206) 359-8000, appears in this matter on behalf of
18
     Defendant F5 Networks, Inc. as counsel.
19

20          Dated: February 9, 2021.
                                                     PERKINS COIE LLP
21

22                                                   By: /s/ Stevan R. Stark
                                                     Stevan R. Stark, WSBA No. 39639
23                                                   1201 Third Avenue, Suite 4900
                                                     Seattle, WA 98101-3099
24                                                   Tel: 206.359.8000/Fax: 206.359.9000
                                                     Email: SStark@perkinscoie.com
25                                                   Attorneys for Defendant
26
     NOTICE OF APPEARANCE OF
     STEVAN R. STARK – 1                                                   Perkins Coie LLP
                                                                      1201 Third Avenue, Suite 4900
     (No. 2:21-cv-00123-RSM)
                                                                        Seattle, WA 98101-3099
                                                                          Phone: 206.359.8000
                                                                           Fax: 206.359.9000
              Case 2:21-cv-00123-BJR Document 25 Filed 02/09/21 Page 2 of 2




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on February 9, 2021, I caused copies of the foregoing document to be

 3   served via CM/ECF to the counsel of record in this matter.

 4
                                                         /s/ Stevan R. Stark
 5                                                       Stevan R. Stark
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     NOTICE OF APPEARANCE OF                                                   Perkins Coie LLP
     STEVAN R. STARK – 2                                                1201 Third Avenue, Suite 4900
     (No. 2:21-cv-00123-RSM)                                              Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
                                                                             Fax: 206.359.9000
